                                                                 708
     L4SsTAGf

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4               v.                              19 CR 472(PAC)

5    SALVATORE TAGLIAFERRO,

6                    Defendant.

7    ------------------------------x

8                                               New York, N.Y.
                                                April 28, 2021
9                                               11:45 a.m.

10
     Before:
11
                           HON. PAUL A. CROTTY,
12
                                                District Judge
13

14                                APPEARANCES

15   AUDREY STRAUSS
          Acting United States Attorney for the
16        Southern District of New York
     THOMAS McKAY
17   JARROD SCHAEFFER
          Assistant United States Attorneys
18
     MICHAEL K. BACHRACH
19   SUSAN KELLMAN
          Attorneys for Defendant
20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                       709
     L4SsTAGf

1               (Trial resumed)

2               THE COURT:   I understand you've reached a verdict?

3               THE FOREPERSON:   Yes.

4               THE COURT:   David.

5               THE DEPUTY CLERK:     In the matter of 19 CR 472,

6    United States of America v. Salvatore Tagliaferro.

7               Madam Foreperson, as to Count One, how do you find the

8    defendant, Salvatore Tagliaferro?

9               THE FOREPERSON:   Guilty.

10              THE COURT:   Count Two, conversion of union assets, as

11   to Count Two, how do you find the defendant, Salvatore

12   Tagliaferro?

13              THE FOREPERSON:   Guilty.

14              THE COURT:   Count Three, honor services wire fraud,

15   how do you find the defendant, Salvatore Tagliaferro?

16              THE FOREPERSON:   Guilty.

17              THE COURT:   Poll the jury.

18              THE DEPUTY CLERK:     Juror No. 1, is that your verdict?

19              JUROR NO. 1:   Yes.

20              THE DEPUTY CLERK:     Juror No. 2, is that your verdict?

21              JUROR NO. 2:   Yes.

22              THE DEPUTY CLERK:     Juror No. 3, is that your verdict?

23              JUROR NO. 3:   Yes.

24              THE DEPUTY CLERK:     Juror No. 4, is that your verdict?

25              JUROR NO. 4:   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        710
     L4SsTAGf

1               THE DEPUTY CLERK:      Juror No. 5, is that your verdict?

2               JUROR NO. 5:    Yes.

3               THE DEPUTY CLERK:      Juror No. 6, is that your verdict?

4               JUROR NO. 6:    Yes.

5               THE DEPUTY CLERK:      Juror No. 7, is that your verdict?

6               JUROR NO. 7:    Yes.

7               THE DEPUTY CLERK:      Juror No. 8, is that your verdict?

8               JUROR NO. 8:    Yes.

9               THE DEPUTY CLERK:      Juror No. 9, is that your verdict?

10              JUROR NO. 9:    Yes.

11              THE DEPUTY CLERK:      Juror No. 10, is that your verdict?

12              JUROR NO. 10:   Yes.

13              THE DEPUTY CLERK:      Juror No. 11, is that your verdict?

14              JUROR NO. 11:   Yes.

15              THE DEPUTY CLERK:      Juror No. 12, is that your verdict?

16              JUROR NO. 12:   Yes.

17              THE COURT:   I never comment on the jury verdict, that

18   is your function, except to say thank you for your

19   consciousness and decent service.

20              You can go back down to courtroom 15.      I would like to

21   spend a few minutes with you to see how we can improve the

22   trials during the COVID pandemic.        I won't talk about the case.

23              If you would stay for just a minute, I would

24   appreciate it.   Thank you, again, for your service.

25              (Jury discharged)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         711
     L4SsTAGf

1               Mr. Bachrach, do you have any motions?

2               MS. KELLMAN:   Your Honor.

3               THE COURT:   Ms. Kellman.

4               MS. KELLMAN:   Yes, your Honor.

5               At this time, I would move pursuant to rule -- we

6    would move pursuant to Rule 29(c), and with your Honor's

7    permission, perhaps we could set a briefing schedule with the

8    government and get it to your Honor with a week's time?

9               THE COURT:   Yes, that would be fine.

10              MS. KELLMAN:   Thank you, Judge.

11              THE COURT:   You're not seeking remand, are you,

12   Mr. McKay?

13              MR. MCKAY:   No, your Honor.

14              THE COURT:   Anything else to do?

15              MR. MCKAY:   Set a sentencing date, your Honor.

16              THE COURT:   David, do you have a date?

17              THE DEPUTY CLERK:   Sure.

18              THE DEFENDANT:   I didn't do this.   I didn't do this.

19   I didn't do this.

20              THE DEPUTY CLERK:   July 27 at 11 a.m.

21              THE DEFENDANT:   I didn't do this.

22              MR. MCKAY:   Fine for the government.    Thank you.

23              MS. KELLMAN:   Thank you, Judge.

24              THE DEFENDANT:   I didn't do this.

25              THE COURT:   You'll submit that schedule when,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       712
     L4SsTAGf

1    Ms. Kellman?

2               MS. KELLMAN:   Yes, your Honor.

3               THE COURT:    When, next week?

4               MS. KELLMAN:   Yes.   I'll get it to the government

5    right away.    We'll get it to the court first thing next week.

6               THE DEFENDANT:   I didn't do it.

7               THE COURT:    Thank you very much.

8               MR. MCKAY:    Thank you, your Honor.

9               (Adjourned)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
